1

2

3                              UNITED STATES DISTRICT COURT
4                                     DISTRICT OF NEVADA
5                                               ***
6     CODIE MS WALKER,                               Case No. 3:18-cv-00154-MMD-CBC
7                                      Petitioner,                   ORDER
             v.
8
      RENEE BAKER, et al.,
9
                                   Respondents.
10

11         This pro se habeas matter under 28 U.S.C. § 2254 is before the Court on

12   Respondents’ motion to dismiss several grounds in Codie Walker’s Petition (ECF No. 21).

13   Walker did not oppose or respond to the motion in any way.

14   I.    PROCEDURAL HISTORY AND BACKGROUND

15         On September 25, 2012, a jury found Walker guilty of first-degree murder (ECF

16   No. 30-13 (Ex. 71)).1 The state district court sentenced him to a term of 20 to 50 years in

17   prison. (ECF No. 31-5 (Ex. 82).) Judgment of conviction was entered on November 30,

18   2012. (ECF No. 31-6 (Ex. 83).)

19         The Nevada Supreme Court affirmed Walker’s conviction in April 2014. (ECF No.

20   32-24 (Ex. 139).) The Nevada Court of Appeals affirmed the denial of Walker’s state

21   postconviction petition in March 2018. (ECF No. 47-4 (Ex. 207).)

22         Walker dispatched his federal habeas petition for filing on April 10, 2018 (ECF No.

23   11). Respondents have moved to dismiss the Petition and the statement of additional

24   claims (ECF Nos. 11, 12) on the basis that many claims are unexhausted or conclusory

25   (ECF No. 21).

26   ///

27   ///

28         1The exhibits referenced in this order are exhibits to Respondents’ motion to
     dismiss (ECF No. 21), and are found at ECF Nos. 22-25, 27-47.
1    II.    LEGAL STANDARDS & ANALYSIS

2           A.     Exhaustion

3           A federal court will not grant a state prisoner’s petition for habeas relief until the

4    prisoner has exhausted his available state remedies for all claims raised. Rose v. Lundy,

5    455 U.S. 509 (1982); see also 28 U.S.C. § 2254(b). A petitioner must give the state courts

6    a fair opportunity to act on each of his claims before he presents those claims in a federal

7    habeas petition. O’Sullivan v. Boerckel, 526 U.S. 838, 844 (1999); see also Duncan v.

8    Henry, 513 U.S. 364, 365 (1995). A claim remains unexhausted until the petitioner has

9    given the highest available state court the opportunity to consider the claim through direct

10   appeal or state collateral review proceedings. See Casey v. Moore, 386 F.3d 896, 916
11   (9th Cir. 2004); Garrison v. McCarthey, 653 F.2d 374, 376 (9th Cir. 1981).

12          A habeas petitioner must “present the state courts with the same claim he urges

13   upon the federal court.” Picard v. Connor, 404 U.S. 270, 276 (1971). The federal

14   constitutional implications of a claim, not just issues of state law, must have been raised

15   in the state court to achieve exhaustion. Ybarra v. Sumner, 678 F. Supp. 1480, 1481 (D.

16   Nev. 1988) (citing Picard, 404 U.S. at 276). To achieve exhaustion, the state court must

17   be “alerted to the fact that the prisoner [is] asserting claims under the United States

18   Constitution” and given the opportunity to correct alleged violations of the prisoner’s

19   federal rights. Duncan v. Henry, 513 U.S. 364, 365 (1995); see Hiivala v. Wood, 195 F.3d

20   1098, 1106 (9th Cir. 1999). It is well settled that 28 U.S.C. § 2254(b) “provides a simple
21   and clear instruction to potential litigants: before you bring any claims to federal court, be

22   sure that you first have taken each one to state court.” Jiminez v. Rice, 276 F.3d 478, 481

23   (9th Cir. 2001) (quoting Rose, 455 U.S. at 520). “[G]eneral appeals to broad constitutional

24   principles, such as due process, equal protection, and the right to a fair trial, are

25   insufficient to establish exhaustion.” Hiivala, 195 F.3d at 1106. However, citation to state

26   case law that applies federal constitutional principles will suffice. Peterson v. Lampert,

27   319 F.3d 1153, 1158 (9th Cir. 2003) (en banc).
28   ///


                                                   2
1           A claim is not exhausted unless the petitioner has presented to the state court the

2    same operative facts and legal theory upon which his federal habeas claim is based.

3    Bland v. Cal. Dep’t of Corr., 20 F.3d 1469, 1473 (9th Cir. 1994). The exhaustion

4    requirement is not met when the petitioner presents to the federal court facts or evidence

5    which place the claim in a significantly different posture than it was in the state courts, or

6    where different facts are presented at the federal level to support the same theory. See

7    Nevius v. Sumner, 852 F.2d 463, 470 (9th Cir. 1988); Pappageorge v. Sumner, 688 F.2d

8    1294, 1295 (9th Cir. 1982); Johnstone v. Wolff, 582 F. Supp. 455, 458 (D. Nev. 1984).

9           Respondents assert that Walker did not present any of the following claims to the

10   highest state court and that they are, therefore, unexhausted (ECF No. 21 at 6-8):
11          •   Claim 4: Walker argues that the statute under which he was prosecuted lacked

12              an enacting clause in violation of his Fifth, Sixth, and Fourteenth Amendment

13              rights (ECF No. 12 at 2).2

14          •   Claim 6: Walker contends that the prosecutor engaged in misconduct by

15              incorrectly stating to the jury that Walker had no remorse. Id.

16          •   Claim 7: Walker asserts that the trial court and the State both failed to have a
                medical professional evaluate Walker’s competency or mental health. Id.
17
            •   Claim 8: Walker contends that he was never tested to see if he was under the
18
                influence either during the altercation with the victim or during the police
19
                interrogation. Id. at 2-3.
20
            •   Claim 9: Walker argues that his trial counsel was ineffective for failing to
21
                develop and present his theory of the case, which contradicted the State’s
22
                theory. Id. at 3.
23
            •   Claim 10: Walker asserts that his co-defendant Johnson was willing to testify
24
                favorably for him, and Johnson would have testified that they had not discussed
25
                entering the residence to hurt the victim; that Johnson acted on his own accord
26
                and Walker had nothing to do with initiating the fight; and that it was Johnson’s
27
            2Walker  labels the claims in his petition as “Grounds” 1-6 (ECF No. 11), and he
28   labels the claims in his statement of additional claims as “Claims” 1-14 (ECF No. 12).
     Respondents follow this labeling and, in an effort to avoid further confusion, the Court
     does as well.
                                                  3
1                own intent to fight. Id. at 3. Walker argues that his Fifth, Sixth, and Fourteenth

2                Amendment due process rights were violated. Id.

3           •    Claim 14: Walker contends that his counsel was ineffective for failing to file a

4                motion notwithstanding the verdict and failing to raise the issue on direct

5                appeal. Id. at 4.

6           Walker did not present any of these claims to the highest state court, and therefore,

7    Claims 4, 6-10, and 14 are unexhausted. (See ECF No. 31-38 (Ex. 115); ECF Nos. 43-5,

8    44-1, 45-1, 46-1 (collectively, Ex. 200).)

9           B.      Ground 4

10          Walker asserts that his trial resulted in a clearly erroneous jury verdict in violation

11   of his Sixth and Fourteenth Amendment rights (ECF No. 11 at 13). Respondents argue

12   that federal ground 4 is unexhausted because Walker failed to present it as a federal

13   constitutional violation (ECF No. 21 at 8-9). The Court disagrees. Walker presented this

14   claim of insufficiency of the evidence on direct appeal. (ECF No. 31-38 (Ex. 115).) The

15   Nevada Supreme Court, invoking Jackson v. Virginia, clearly considered whether

16   Walker’s federal due process rights were violated. 443 U.S. 307, 319 (1979). Accordingly,

17   Ground 4 is exhausted.

18          C.      Claim 3

19          Walker contends that the state district court’s denial of severance prejudiced him

20   and violated his Fifth, Sixth, and Fourteenth Amendment rights (ECF No. 12 at 1-3).

21   Walker sufficiently alerted the Nevada Supreme Court that he was alleging violations of

22   his federal constitutional rights when he raised this claim on direct appeal. (ECF No. 31-

23   38 (Ex. 115).) Claim 3 is exhausted.

24          D.      Noncognizable Claims – Grounds 3 and 6

25          Alleged errors in the state postconviction process do not attack the lawfulness of

26   the detention/custody status and are not cognizable on federal habeas review. Franzen

27   v. Brinkman, 877 F.2d 26, 26 (9th Cir. 1989). Both Ground 3 and Ground 6 assert errors

28   on state postconviction review: in Ground 3 Walker alleges that the state district court

     erred when it applied the law of the case doctrine to deny his claims in his state
                                                    4
1    postconviction petition, and in Ground 6 he argues that the state district court abused its

2    discretion when it dismissed most of his state postconviction claims without an evidentiary

3    hearing (ECF No. 11 at 12-13, 16-17). Grounds 3 and 6 are dismissed as noncognizable

4    in federal habeas corpus.

5           E.     Duplicative Claims

6           Respondents argue that Claims 1, 2, and 5 are duplicative of Ground 1 (ECF No.

7    21 at 10-11). Ground 1 asserts that the evidence at trial was insufficient to support a

8    felony murder conviction (ECF No. 11 at 7-11). In Claim 1 Walker argues that he is not

9    guilty of first-degree murder because his sole intent was to pick up his dog from the

10   apartment; in Claim 2 he alleges that he did not commit burglary but only went inside to
11   get his dog; in Claim 5 he contends that he is not guilty of murder because the injuries he

12   inflicted could not have killed the victim (ECF No. 12 at 1-2). The Court agrees with

13   Respondents that Claims 1, 2, and 5 are duplicative of Ground 1. Thus, Claims 1, 2, and

14   5 are dismissed.

15          Respondents also contend that Claim 11 is duplicative of Ground 5 (ECF No. 21

16   at 11). Claim 11—that trial counsel failed to object to the prosecutor’s misrepresentation

17   on burglary—is duplicative of a subpart of Ground 5 (ECF No. 11 at 14-16; ECF No. 12

18   at 3). Claim 11, therefore, is dismissed as duplicative.

19   III.   PETITIONER’S OPTIONS REGARDING UNEXHAUSTED CLAIMS

20          A federal court may not entertain a habeas petition unless the petitioner has
21   exhausted available and adequate state court remedies with respect to all claims in the

22   petition. Rose, 455 U.S. at 510. A “mixed” petition containing both exhausted and

23   unexhausted claims is subject to dismissal. Id. In the instant case, the Court finds that

24   Claims 4, 6-10, and 14 are unexhausted; Grounds 3 and 6 are dismissed as

25   noncognizable on federal habeas review; and Claims 1, 2, 5, and 11 are dismissed as

26   duplicative. Because the Court finds that the Petition contains unexhausted claims,

27   Petitioner has these options:
28   ///


                                                  5
1           1. He may submit a sworn declaration voluntarily abandoning the
               unexhausted claims in his federal habeas petition, and proceed only on
2              the exhausted claims;

3           2. He may return to state court to exhaust his unexhausted claims in which
               case his federal habeas petition will be denied without prejudice; or
4
            3. He may file a motion asking this Court to stay and abey his exhausted
5              federal habeas claims while he returns to state court to exhaust his
               unexhausted claims.
6

7           With respect to the third option, a district court has discretion to stay a petition that
8    it may validly consider on the merits. Rhines v. Weber, 544 U.S. 269, 276, (2005). The
9    Rhines Court stated:
10          [S]tay and abeyance should be available only in limited circumstances.
            Because granting a stay effectively excuses a petitioner’s failure to present
11          his claims first to the state courts, stay and abeyance is only appropriate
            when the district court determines there was good cause for the petitioner’s
12          failure to exhaust his claims first in state court. Moreover, even if a petitioner
            had good cause for that failure, the district court would abuse its discretion
13          if it were to grant him a stay when his unexhausted claims are plainly
            meritless. Cf. 28 U.S.C. § 2254(b)(2) (“An application for a writ of habeas
14          corpus may be denied on the merits, notwithstanding the failure of the
            applicant to exhaust the remedies available in the courts of the State”).
15

16   544 U.S. at 277.

17          If Petitioner wishes to ask for a stay, he must file a motion for stay and abeyance

18   in which he demonstrates good cause for his failure to exhaust his unexhausted claims

19   in state court and presents argument regarding the question of whether or not his

20   unexhausted claims are plainly meritless. Respondents would then be granted an

21   opportunity to respond, and Petitioner to reply. Or Petitioner may file a declaration

22   voluntarily abandoning his unexhausted claims, as described above.

23          Petitioner’s failure to choose any of the three options listed above, or seek other

24   appropriate relief from this Court, will result in his federal habeas petition being dismissed.

25   Petitioner is advised to familiarize himself with the limitations periods for filing federal

26   habeas petitions contained in 28 U.S.C. § 2244(d), as those limitations periods may have

27   a direct and substantial effect on whatever choice he makes regarding his petition.

28   ///


                                                    6
1    IV.     CONCLUSION

2            It is therefore ordered that Respondents’ motion to dismiss (ECF No. 21) is granted

3    in part and denied in part as follows:

4            Claims 4, 6-10 and 14 are unexhausted;

5            Grounds 3 and 6 are dismissed as noncognizable on federal habeas review; and

6            Claims 1, 2, 5, and 11 are dismissed as duplicative.

7            It is further ordered that Petitioner will have 30 days to either: (1) inform this Court

8    in a sworn declaration that he wishes to formally and forever abandon the unexhausted

9    grounds for relief in his federal habeas petition and proceed on the exhausted grounds;

10   OR (2) inform this Court in a sworn declaration that he wishes to dismiss this Petition
11   without prejudice in order to return to state court to exhaust his unexhausted claims; OR

12   (3) file a motion for a stay and abeyance, asking this Court to hold his exhausted claims

13   in abeyance while he returns to state court to exhaust his unexhausted claims. If Petitioner

14   chooses to file a motion for a stay and abeyance, or seek other appropriate relief,

15   Respondents may respond to such motion as provided in Local Rule 7-2.

16           It is further ordered that if Petitioner elects to abandon his unexhausted grounds,

17   Respondents will have 30 days from the date Petitioner serves his declaration of

18   abandonment in which to file an answer to Petitioner’s remaining grounds for relief. The

19   answer must contain all substantive and procedural arguments as to all surviving grounds

20   of the Petition and must comply with Rule 5 of the Rules Governing Proceedings in the
21   United States District Courts under 28 U.S.C. §2254.

22           It is further ordered that Petitioner will have 30 days following service of

23   Respondents’ answer in which to file a reply.

24           It is further ordered that if Petitioner fails to respond to this order within the time

25   permitted, this case may be dismissed.

26           It is further ordered that Respondents’ first, second, and third motions for extension

27   of time to file a responsive pleading (ECF Nos. 17, 19, 20) are all GRANTED nunc pro
28   tunc.


                                                    7
1          It is further ordered that Respondents’ motion for leave to file document under seal

2    (ECF No. 26) is granted.

3          DATED THIS 17th day of June 2019.

4

5                                                    MIRANDA M. DU
                                                     UNITED STATES DISTRICT JUDGE
6

7

8

9

10
11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26

27
28


                                                8
